DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 23 September 2021, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0094800 (“Keranen”), cited in an IDS, in view of U.S. Patent Application Publication No. 2012/0098115 (“Watanabe”) and U.S. Patent Application Publication No. 2017/0179581 (“Puuri”).
Regarding claim 1, Keranen discloses a method for manufacturing an electronic assembly (see paragraph 1) for emitting an electromagnetic field of an antenna (see paragraph 68), the method comprising:
obtaining a plurality of electronic components, the plurality of electronic components including first and second electrically conductive elements (see Figure 1 and paragraphs 53-55, 67, and 68, where one of the electrically conductive elements is selected from among the components/electronics 106 and traces/electronics 108 on the substrate film 102 and the other electrically conductive element is selected from among the electronics 112 on the second film 110);
determining a predefined distance between the first and second electrically conductive elements (see paragraphs 80-82 and Figure 1);
arranging the first and second electrically conductive elements on at least one substrate film (the films 102 and 110; see paragraphs 53, 55, 75, 76, and 78 and Figures 1 and 4) at the pre-defined distance between each other (see paragraphs 80-82 and Figure 1);
selecting mounting locations along the at least one substrate film for mounting the plurality of electronic components (see paragraphs 53, 55, 75, 76, and 78 and Figures 1 and 4);
mounting the first and second electrically conductive elements on the at least one substrate film before thermoforming the at least one substrate film (see Figure 4 and 
molding a molding material layer at least between the first and second electrically conductive elements (the molded plastic layer 104; see paragraphs 54, 80, and 81 and Figures 1 and 4), wherein the molding material layer has a thickness between the first and second electrically conductive elements defined by the pre-defined distance (see paragraphs 80-82 and Figure 1).
Keranen does not disclose that thermoforming results in a shape with curvatures. However, such shapes are well known in the context of electronic assemblies. See Figures 4A-D and paragraphs 49 and 50 of Watanabe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed thermoforming in Keranen such that a shape with curvatures was provided if such shape would better fit the target environment/device or target use (see paragraph 79 of Keranen) and since Watanabe indicates that such shapes are suitable in electronic assemblies (see Figures 4A-D of Watanabe). Further, see MPEP 2144.04(IV)(B), which discusses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

While Keranen discloses determining a predefined distance between the first and second electrically conductive elements (see paragraphs 80-82 and Figure 1), Keranen does not disclose determining this distance based on operational characteristics of the antenna including at least one of: frequency band, frequency bandwidth, or impedance matching. Also, while Keranen discloses that the electronic components can be any of a number of different items, including transmitters, receivers, and transceivers (see paragraphs 67-70), Keranen does not disclose establishing an electromagnetic coupling between the first and second electrically conductive elements.
Puuri discloses a coupled antenna apparatus including an outer element 102, a middle radiator element 104, and an inside feed element 106 that are capacitively coupled to one another. The outer element 102 is configured to act as the primary radiator element. The width of the outer element 102 and the distance of the outer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electronic assembly of Keranen as a coupled antenna apparatus, as taught by Puuri, since Keranen discloses that the electronic components can be any of a number of different items, including, for example, transmitters, receivers, and transceivers (see paragraphs 67-70). When doing so, an electromagnetic coupling would be established between the elements 102, 104, 106 of the coupled antenna apparatus, as claimed. See paragraph 54 of Puuri, which states that the elements are capacitively coupled. In addition, it would have been obvious to one of ordinary skill in the art to have selected the distance between the elements 102 and 104 based on the frequency operating band of interest, as claimed, since Puuri teaches that such a step should be performed in accordance with antenna design requirements. See paragraph 54.

Regarding claim 2, modified Keranen discloses:
obtaining a first substrate film of the at least one substrate film (the substrate film 102 of Keranen; see paragraphs 53 and 74 and Figures 1 and 4); and
securing the first electrically conductive element to the first substrate film (one of the components/electronics 106 or traces/electronics 108 of Keranen but replaced with an appropriate antenna component from Puuri, e.g., the middle radiator element 104; 

Regarding claim 3, modified Keranen discloses:
obtaining a second substrate film of the at least one substrate film (the second film 110 of Keranen; see paragraphs 55 and 74 and Figures 1 and 4); and
securing the second electrically conductive element to the second substrate film (the electronics 112 of Keranen but replaced with an appropriate antenna component from Puuri, e.g., the outer element 102; see paragraphs 55 and 75-78 and Figures 1 and 4 of Keranen and paragraph 54 and Figure 1 of Puuri).

Regarding claim 5, modified Keranen discloses:
arranging a third electrically conductive element of the plurality of electronic components (one of the components/electronics 106 or traces/electronics 108 of Keranen but replaced with an appropriate antenna component from Puuri, e.g., the short circuit point 110; note that there are multiple components 106 on the substrate film 102 of Keranen and the coupled antenna apparatus 100 of Puuri contains a plurality of electrically conductive components; see paragraphs 53 and Figure 1 of Keranen and paragraphs 54 and 55 and Figure 1 of Puuri) on the same side of the molding material layer as the first or the second electrically conductive element (there are multiple components 106 on the substrate film 102 of Keranen; see Figure 1; the first part 104a of the middle radiator element 104 and the short circuit point 110 of Puuri can be located on the same side of the molding material, for example; see Figure 1) for 

Regarding claim 6, modified Keranen discloses:
coupling an electrical energy feeding element (the inside feed element 106 of Puuri; see paragraph 54 and Figure 1) to the first or the second electrically conductive element (the elements 102, 104, and 106 of Puuri are capacitively connected; see paragraph 54).

Regarding claim 14, please see the rejection of claim 1. The outer element 102 and middle radiator element 104 of Puuri serve as the claimed first and second antenna elements and are capacitively coupled, as previously discussed.

Regarding claim 15, please see the rejection of claim 1. The distance between the outer element 102 and the middle radiator element 104 of Puuri is selected based on the frequency operating band of interest, as previously discussed.

Response to Arguments
The Applicant’s arguments filed 23 September 2021 with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to claims 1 and 14. Specifically, the Examiner agrees that the combination previously relied upon for these claims fails to address the limitation that there is a location of greatest curvature and that none of the electronic components are mounted 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774